DETAILED ACTION
This office action is in response to appeal Brief filed 3/29/2021.
Claims 1-20 are pending of which claims 1, 10 and 16 are independent claims.
Information disclosure
IDS, filed on 06/28/2019, is considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with transmitting, in a first discovery window, a first subscriber service discovery frame (SDF) to one or more neighboring wireless stations, wherein the first subscriber SDF is transmitted according to a peer-to-peer transmission protocol, when considered in combination with the remaining limitations of claims 1, 10, and 16.


Claims 1-9 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…transmit, in a first discovery window, a first subscriber service discovery frame (SDF) to one or more neighboring wireless stations, wherein the 

Claims 10-15  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 10,    “…receive, in the first discovery window, one or more first solicited publisher SDFs from at least one of the one or more neighboring wireless stations; transmit in a second subscriber SDF, during a subsequent second discovery window, a first service response filter (SRF) to the one or more neighboring wireless stations, wherein the first SRF is determined at least in part on the one or more received first solicited publisher SDFs, and wherein the first SRF indicates that the one or more neighboring wireless stations are to suppress responses to the second subscriber SDF in one or more subsequent discovery windows; reset contents of the first SRF, subsequent to the second discovery window and after a specified period of time following transmission of the second subscriber SDF, thereby generating a second SRF” as specified in claim 10.  


Claim 16-20 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 16,    “… transmit in a third subscriber SDF, during a third discovery window after the specified period of time, the second SRF to the one or more neighboring wireless stations, wherein the second SRF indicates that the one or more neighboring wireless stations are to respond to the third subscriber SDF; receive, in a fourth discovery window subsequent to the third discovery window, one or more second solicited publisher SDFs from at least one of the one or more neighboring wireless stations; and receive, from at least one neighboring wireless station of the one or more neighboring wireless stations, an unsolicited publisher SDF in a subsequent discovery window, wherein a MAC address of the at least one neighboring wireless station is indicated by the first SRF, and wherein the unsolicited publisher SDF includes an update to service specific information” as specified in claim 16. 



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Bradley (US Pub. No. 20190150062) discloses neighbor awareness network with peer-to-peer Wi-Fi radio link communication. However the disclosure of  Bradley taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with transmitting, in a first discovery window, a first subscriber service discovery frame (SDF) to one or more neighboring wireless stations, wherein the first subscriber SDF is transmitted according to a peer-to-peer transmission protocol as specified in claims 1, 10 and 16 in combination with other limitations recited as specified in claims 1, 10 and 16.



Abraham (US Pub.  20140211659) discloses a service response filter information container. However the disclosure of  Abraham taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with receive, in the first discovery window, one or more first solicited publisher SDFs from at least one of the one or more neighboring wireless stations; transmit in a second subscriber SDF, during a subsequent second discovery window, a first service response filter (SRF) to the one or more neighboring wireless stations, wherein the first SRF is determined at least in part on the one or more received first solicited publisher SDFs, and wherein the first SRF indicates that the one or more neighboring wireless stations are to suppress responses to the second subscriber SDF in one or more subsequent discovery windows; reset contents of the first SRF, subsequent to the second discovery window and after a specified period of time following transmission of the second subscriber SDF, thereby generating a second SRF as claimed in claims 1, 10 and 16 in combination with other limitations recited as specified in claims 1, 10 and 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477